Madsen, C.J.
¶19 (concurring in dissent) — I agree completely with the dissent that the majority’s new rule is much too broad and expands the de facto parent doctrine far beyond its foundation in In re Parentage of L.B., 155 Wn.2d 679, 122 P.3d 161 (2005).
¶20 I write separately to emphasize that the majority’s too-expansive approach comes with its concomitant failure to preserve a parent’s constitutional rights to the care, custody, and control of her child. The majority concludes that conferring de facto parent status on Mary Franklin does not unconstitutionally infringe on Jackie Johnston’s constitutional rights as a parent because conferring de facto parent status makes Franklin a parent with equal rights. Majority at 190. Thus, the majority decides that the very action claimed to be unconstitutional renders the action constitutional.
¶21 As I state in In re Custody of B.M.H., 179 Wn.2d 224, 260, 314 P.3d 373 (2013) (Madsen, C.J., concurring in dissent), where the issue is whether a stepparent may seek de facto parent status after the marriage ends, “the fundamental rights a parent has in the care, custody, and control of her child are too precious to cast aside as no longer of any moment.” In this case, as in B.M.H., the majority applies a “loosely reframed de facto parent standard” that deprives a parent of these treasured rights once a court decides that the child will be better off elsewhere. Id.